The Court:
The defendant was convicted of the crime of burglary, and on this appeal, the first point made by him is, that the information is insufficient. The point is not well taken. The information charges the crime in the language of the statute, and is sufficient. (Penal Code, § 459; People v. Shaber, 32 Cal. 36; People v. Martin, id. 91; People v. Cronin, 34 id. 191.)
The objection that the evidence is insufficient to justify the verdict can not be sustained. There is no doubt from the evidence that a burglary was committed, and the circumstances proved were sufficient to justify the jury in finding the defendant guilty of the crime.
There is nothing in the case to call for a-reversal of the judgment, and the same, as well as the orders denying defendant’s motion in arrest of judgment, and for a new trial, are affirmed.